PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/368,104
Filing Date: 2 Dec 2016
Appellant(s): ARAI et al.



__________________
Joseph Buczynski	
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on February 2, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 13, 2020, from which the appeal is taken, is being maintained by the examiner.
(2) Response to Argument
(A) The applicant contends that the teachings of Nakano pertain to surface treatment, whereas Yamagishi and Fan relate to film formation. Because the latter two references supply TEOS and oxygen to form a film, the deliverances of Nakano are not applicable, by definition, since the citation is directed toward the treating of a surface (p. 4). 
In response, the examiner disagrees with this characterization. The middle of paragraph [0033] enumerates the various types of processes executed by Nakano’s apparatus: “The plasma-assisted process includes, but is not limited to, film-forming process, film-etching process, surface treating process, and ashing process.” From this statement, it would be readily apparent to one of ordinary skill that Nakano contemplates processes of film formation. 
Further, the examiner wishes to stress that the Office relies upon Nakano for the narrow purpose of specifying the conditions in which oxygen may be effectively utilized as a seal gas. According to paragraph [0042], oxygen is a plausible candidate when the plasma-assisted process is “hydrophobic.” As certified by Fan, operating as an evidentiary reference, Yamagishi’s film forming application of TEOS and O2 is, in fact, hydrophobic. And given Nakano’s testimony that an oxygen seal gas is appropriate in precisely this context, one of ordinary skill would be motivated to avail this species for sealing purposes.
2 simply constitutes a subset of the broader category of “surface treatment.” As can now be seen, the teachings of Nakano are fully consonant with those of Yamagishi and Fan.
(B) The applicant contends that Diekmann does not avail a seal gas to preclude a process gas from diffusing underneath a stage. Rather, Diekmann uses a seal gas to redirect flow into a pipe (p. 5).
In response, the examiner respectfully observes that this distinction is external to the scope of the combination rejection. As with Yamagishi, Diekmann uses a seal gas (8) to thwart the diffusion of another gas through a gap within the processing chamber [0069]. For reasons of economy, Diekmann states that if oxygen is already being used as a process gas, it can also double as the seal gas because it “does not constitute an additional component,” i.e., oxygen, being already a member of the process environment, won’t meaningfully increase the complexity or cost of the system. Certainly, Yamagishi shares this desideratum, and one of ordinary skill would have been motivated to use oxygen as the seal gas given its preexisting use as the secondary gas.
Now, it is true that Diekmann’s gap is structured by a pipe (3) rather than a stage, as is the case with Yamagishi, but it ought to be clear that this distinction does not bear upon the reasons Diekmann prescribes the use of an oxygen seal gas. As such, the acknowledged absence of said stage does not diminish the relevance of Diekmann’s teachings in relation to the apparatus of Yamagishi.

Respectfully submitted,
/NATHAN K FORD/     Examiner, Art Unit 1716                                                                                                                                                                                                   
Conferees:
/PARVIZ HASSANZADEH/     Supervisory Patent Examiner, Art Unit 1716                                                                                                                                                                                                   
/Michele L Jacobson/     Primary Examiner                                                                                                                                                                                                  
Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.